Order entered September 10, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00903-CV

                               ALBERT LUTTERODT, Appellant

                                                V.

               DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                          On Appeal from the County Court at Law No. 4
                                      Dallas County, Texas
                              Trial Court Cause No. CC-19-01182-D

                                            ORDER
       Before the Court is appellant’s September 6, 2019 first motion for extension of time to

file his opening brief.     Pursuant to Texas Rule of Appellate Procedure 38.6, an appellant’s

opening brief is due within thirty days after the later of the date the clerk’s record was filed or

the date the reporter’s record was filed. See TEX. R. APP. P. 38.6(a). While the clerk’s record has

been filed, the reporter’s record has not. Accordingly, we DENY the motion as premature.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE